NUMBER 13-20-00432-CV

                             COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                      CORPUS CHRISTI – EDINBURG


MICKEY BOSWELL,                                                             Appellant,

                                               v.

TOMMY WEST, ET AL.,                                                         Appellees.


                    On appeal from the 156th District Court
                           of Bee County, Texas.


                          MEMORANDUM OPINION

               Before Justices Longoria, Hinojosa, and Silva
                Memorandum Opinion by Justice Hinojosa

      Appellant Mickey Boswell, a Texas prison inmate, appeals the trial court’s

judgment dismissing his suit against appellees Tommy West, J. Garcia, and John/Jane

Doe, correctional officers employed by the Texas Correctional Institutions Division. In two

issues, which we reorder, Boswell argues the trial court erred in: (1) dismissing his suit
pursuant to Chapter 14 of the Texas Civil Practice and Remedies Code; and (2) failing to

state in its final judgment how his suit failed to comply with Chapter 14. See TEX. CIV.

PRAC. & REM. CODE ANN. §§ 14.001–.014. We affirm.

                                   I.     BACKGROUND

       Boswell, an inmate at the McConnell Unit in Beeville, Texas, filed this action pro

se and in forma pauperis under Texas Civil Practice and Remedies Code Chapter 14.

See id. In his petition, Boswell alleges that West intentionally injured his wrist while

handcuffing him and that Garcia and John/Jane Doe destroyed a grievance related to this

incident. Boswell brings § 1983 claims for excessive force and denial of access to courts.

See 42 U.S.C. § 1983. Boswell further seeks declaratory and injunctive relief. Boswell

attached a copy of his prison grievances to his petition.

        The Texas Office of the Attorney General (OAG) filed an amicus curiae advisory

urging the trial court to dismiss Boswell’s suit. The OAG contended that Boswell’s suit did

not comply with Chapter 14 because: it was untimely; he failed to exhaust his

administrative remedies; he failed to completely provide the operative facts for his

previous inmate suits; and his claims were frivolous. See TEX. CIV. PRAC. & REM. CODE

ANN. §§ 14.003(a)(2), 14.004(a)(2)(3), 14.005. Boswell filed a response to the OAG’s

advisory. Without holding a hearing, the trial court signed a final judgment dismissing

Boswell’s suit “for failure to comply with Chapter 14 of the Texas Civil Practice and

Remedies Code.” Boswell now appeals.




                                             2
                                      II.    DISMISSAL

       In hist first issue, Boswell argues that the trial court erred in dismissing his suit.

A.     Standard of Review & Applicable Law

       To control frivolous, malicious, and excessive inmate litigation, the legislature

enacted Chapter 14 of the civil practice and remedies code. See id. §§ 14.001–.014;

Hamilton v. Pechacek, 319 S.W.3d 801, 809 (Tex. App.—Fort Worth 2010, no pet.).

Chapter 14 governs inmate litigation in which an affidavit or unsworn declaration of

inability to pay costs is filed by the inmate. See TEX. CIV. PRAC. & REM. CODE ANN.

§ 14.002.

       If, as in this case, the trial court dismisses a claim without conducting a hearing,

we are limited to reviewing whether the claim has an arguable basis in law. Smith v. Tex.

Dep’t of Crim. Just.–Inst. Div., 33 S.W.3d 338, 340 (Tex. App.—Texarkana 2000, pet.

denied). A claim does not have an arguable basis in law if it is based on a meritless legal

theory or if the inmate failed to exhaust his administrative remedies. Hamilton v. Williams,

298 S.W.3d 334, 339 (Tex. App.—Fort Worth 2009, pet. denied). “[W]hether a claim has

an arguable basis in law is a legal question that we review de novo.” Pechacek, 319

S.W.3d at 809.

       Section 14.005, concerning the exhaustion of administrative remedies provides in

pertinent part:

       (a)    An inmate who files a claim that is subject to the grievance system
              established under Section 501.008, Government Code, shall file with
              the court:

              (1)    an affidavit or unsworn declaration stating the date that the
                     grievance was filed and the date the written decision

                                               3
                         described by Section 501.008(d), Government Code, was
                         received by the inmate; and

              (2)        a copy of the written decision from the grievance system.

       (b)    A court shall dismiss a claim if the inmate fails to file the claim before
              the 31st day after the date the inmate receives the written decision
              from the grievance system.

TEX. CIV. PRAC. & REM. CODE ANN. § 14.005(a)-(b). A suit that is not timely filed pursuant

to § 14.005(b) is barred and may be dismissed with prejudice. Lewis v. Johnson, 97

S.W.3d 885, 888 (Tex. App.—Corpus Christi–Edinburg 2003, no pet.); Moreland v.

Johnson, 95 S.W.3d 392, 395 (Tex. App.—Houston [1st Dist.] 2002, no pet.).

B.     Analysis

       Boswell filed multiple grievances regarding West’s alleged use of excessive force

and the alleged destruction of an earlier grievance. The latest of those grievances was

returned to Boswell on June 3, 2019. Yet, Boswell did not file suit until June 12, 2020, far

past Boswell’s thirty-one-day filing deadline. See TEX. CIV. PRAC. & REM. CODE ANN.

§ 14.005(b). Accordingly, Boswell’s suit lacks an arguable basis in law, and the trial court

did not err in dismissing the suit. See Pechacek, 319 S.W.3d at 809. We overrule

Boswell’s first issue.

                                 III.   REASONS FOR DISMISSAL

       In his second issue, Boswell argues that the trial court erred because its judgment

“does not give the reason why the suit did not comply with Chapter 14.” Boswell cites no

authority, and we have found none, to support his argument that a trial court commits

reversible error by failing to state the reasons for dismissal. See TEX. R. APP. P. 38.1(i)

(“The brief must contain a clear and concise argument for the contentions made, with

                                                4
appropriate citations to authorities. . . .”). To the contrary, when a trial court does not

specify the grounds for granting a dispositive motion, we will affirm the trial court’s

decision if it is supported by any meritorious legal ground. See Garza v. Garcia, 137

S.W.3d 36, 37 (Tex. 2004); McClain v. Terry, 320 S.W.3d 394, 398 (Tex. App.—El Paso

2010, no pet.); Walker v. Gonzales Cnty. Sheriff’s Dep’t, 35 S.W.3d 157, 162 (Tex. App.—

Corpus Christi–Edinburg 2000, pet. denied). We deny Boswell’s second issue.

                                   IV.    CONCLUSION

       We affirm the trial court’s judgment.


                                                               LETICIA HINOJOSA
                                                               Justice

Delivered and filed on the
24th day of March, 2022.




                                               5